DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claims 2-3, 9-10, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the limitation “computer readable storage media”.  In light of the Applicant's Specification being silent in defining the term “computer readable storage media” and acknowledging the current ordinary meaning of “computer readable storage media” in the electronics and storage arts to encompass transitory media.
Applicant is encouraged to amend Claims 15-205 to read “non-transitory computer readable storage media” in order to overcome the rejection under 35 U.S.C. 101.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US Patent Application 20180373517).
As per claim 1, Hu teaches the claimed invention comprising: 
receiving, by one or more computer processors, a first request for downloading a first image, the first request comprising a download policy [0029, 0075, fig. 4 step 401, as shown in figure 4 in step 401 a request is sent to download image layer which is according to specific download policy]. 
obtaining, by one or more computer processors, a plurality of compositions of layers of the first image, wherein content of layers specified by each composition of layers collectively constitute content of the first image [0108, 0124, where the layer contain specific information that can be download that information includes identification and other information].
selecting, by one or more computer processors, a composition of layers from the plurality of compositions of layers of the first image based on the download policy [0029, 0111, as pointed out specific node can be used for the layered image].
sending, by one or more computer processors, content of layers specified by the selected composition of layers [0012, as pointed slice od data can be send to specific node accordingly].

As per claim 4, Hu teaches the download policy dictates a number of layers to be downloaded or a size of the content to be downloaded [0029, maximum number of slices or layers that can be downloaded].

As per claim 5, Hu teaches receiving, by one or more computer processors, a second request for uploading a second image [0031, any client in figure 1 can send a request to download and upload images.  As shown in figure 2, client 2 can send request].
determining, by one or more computer processors, a digest of content of the second image and a composition of layers of the second image [0091-0092, specific slice can be downloaded accordingly to figure 2].
comparing, by one or more computer processors, the digest of the second image with digests of stored images and the composition of layers of the second image with the plurality of compositions of layers of the first image respectively [0106-0108, the data can be partition into multiple layers as pointed out].
adding, by one or more computer processors, the composition of layers of the second image to the plurality of compositions of layers of the first image in response to the digest of the second image being the same as digest of the first image but the composition of layers of the second image being different from any composition of the plurality of compositions of layers of the first image [0111, the data partition can be send by multiple nodes and may check difference as well].
uploading, by one or more computer processors, content of layers specified by the composition of layers of the second image [0112, data partition can be sent to specific node].

As per claim 6, Lu teaches adding, by one or more computer processors, the plurality of compositions of layers of the first image to a plurality of composition of layers of the second image in response to the digest of the second image being the same with the digest of the first image but the composition of layers of the second image being different from any composition of the plurality of compositions of layers of the first image [0111, the data partition can be send by multiple nodes and may check difference as well].

As per claim 7, Lu teaches recording, by one or more computer processors, a relationship between selected composition of layers and the download policy for the first image [0029, as pointed out the a node can be used in relationship with download policy].	

As per claims 8, 11-15, and 18-20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 8, 11-14, and 18-20 are also anticipated by Hu for the same reasons set forth in the rejected claims above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiba (US 20180276214) teaches sharing container images between multiple hosts through container orchestration.
Sadovsky (US 20040268251) teaches system and method for rules-based image acquisition.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187